Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 03, 2022

The Court of Appeals hereby passes the following order:

A22E0028. CLIVE RICHARDS v. ATLANTA QOZ FUND LLC.

      Petitioner filed this emergency motion asking this Court to review an order and
judgment issued by the State Court of Fulton County on February 2, 2022, and asking
this Court for a “Motion [for] Relief [f]rom Judgment” as well as a “Motion [t]o Stay
Writ of Possession.” For the following reasons, we deny the motion.
      This Court’s Rule 40 (b) emergency powers are limited and intended to be used
sparingly. Rule 40 (b) provides, in relevant part, that we may only issue “such orders
or give such direction to the trial court as may be necessary to preserve jurisdiction
of an appeal or to prevent the contested issue from becoming moot.” In this case, the
petitioner has an existing appellate remedy.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal. OCGA § 5-6-35 (a) (1), (b).” (Citation omitted.) Bullock v. Sand, 260 Ga.
App. 874, 875 (581 SE2d 333) (2003). See also Dean’s Catering v. Sturm & Assoc.,
231 Ga. App. 202, 202-203 (498 SE2d 786) (1998) (an appeal from a decision of the
superior court reviewing de novo a decision of the magistrate court and, thereafter,
granting summary judgment and a writ of possession is subject to the discretionary
appeal procedures of OCGA § 5-6-35 (a) (1)). Further, the proper and timely filing
of an application for discretionary appeal acts as a supersedeas. See OCGA § 5-6-35
(h) (“[t]he filing of an application for appeal shall act as a supersedeas to the extent
that a notice of appeal acts as supersedeas”).
      Because the petitioner has appellate remedies available to him, it is
unnecessary to invoke this Court’s emergency powers. Therefore, the motion is
hereby DENIED.

                 Court of Appeals of the State of Georgia
                        Clerk’s Office, Atlanta,____________________
                                                  02/03/2022
                        I certify that the above is a true extract from
                 the minutes of the Court of Appeals of Georgia.
                         Witness my signature and the seal of said court
                 hereto affixed the day and year last above written.


                                                                , Clerk.